internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-122527-02 date february legend trustor trust trustees state date date date b x y dear this is in response to your ruling_request dated date and subsequent correspondence in which you requested a ruling on the generation-skipping_transfer gst tax consequences of a proposed reformation of trust trust an irrevocable_trust was created on date trustees are currently serving as the trustees of trust articles ii and iii of trust contain the trust dispositive provisions article ii provides that at the end of each calendar_year the trustees are to determine the net_income of the trust one-half of the income is to be added to the principal of trust the other one-half of the income may be distributed in the trustees sole discretion to the legitimate children of trustor or their legitimate surviving children the trustees have full discretion to decide to which of the children of trustor plr-122527-02 or their surviving children payments shall be made and the amount of each payment further the trustees have the power in selecting distributees to omit all or any of the children further there is no obligation to equalize payments out of future income and the discretion of the trustees as to distributions of income is to be final any amount of income eligible to be distributed that remains undistributed at the end of the year is to be added to the principal of trust article iii provides that the trust is to continue for the term of twenty-one years after the death of the last survivor of certain specified individuals and the children of those individuals who were living at the time of the execution of the trust instrument under article iii on the termination of the trust the trustees are to distribute the entire trust corpus in equal shares to and among the legitimate issue or lineal_descendants of the children of trustor living at the time taking in each case by right of representation of the initial measuring lives designated in trust b is the only one still living trustor had x children all of whom are deceased two of trustor’s children had no children the others had collectively y legitimate children trustor’s grandchildren all of whom are now living all of trustor’s grandchildren have legitimate children trustor’s great-grandchildren and some of the great-grandchildren have legitimate children trustor’s great great-grandchildren under the existing terms of trust trustor’s grandchildren are eligible to receive distributions of the one half portion of the trust income that may be distributed in the trustees’ discretion however on the death of a grandchild of trustor prior to termination of the trust such grandchild’s legitimate surviving issue and lineal_descendants will not be eligible to receive any income distributions from trust on date the trustees petitioned the state probate_court to reform trust on date the probate_court entered a provisional judgment approving the reformation conditional upon receipt of a favorable ruling from the internal_revenue_service to the effect that the trust as reformed will not lose its gst tax exempt status under the trust as reformed the timing of the ultimate distribution of the principal of trust is changed such that a per stirpes distribution will occur upon the sooner to occur of the termination of trust under its current terms years after the death of the surviving measuring life or upon the respective death of each legitimate grandchild of trustor upon the death of a grandchild of trustor the grandchild’s share will pass to the grandchild’s legitimate issue or lineal_descendants taking in each case by right of representation the net_income distribution provisions of trust and the per stirpes nature of the ultimate distribution of trust principal are not changed sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip plr-122527-02 section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax does not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes these rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer in this case trust was irrevocable on date it is represented that no additions to trust have been made since date the reformation as described above will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the persons who held the beneficial_interest prior to reformation further the reformation will not extend the time of any beneficial_interest in the trust cf sec_26_2601-1 example accordingly based on the facts presented and the representations made we conclude that the reformation of trust as described above will not cause trust to become subject_to the gst tax therefore distributions from the trust and plr-122527-02 terminations of any interests in the trust will not be subject_to gst tax the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely george masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
